 
EXHIBIT 10.3


 
EMPLOYMENT AGREEMENT (the
“Agreement”) dated February 6, 2006 (the
“Effective Time”) by and between BRUCE
LAYMAN, an individual (the “Employee”), and
AMERICAN TELECOM SERVICES, INC., a
Delaware corporation (the “Company”). 

 
______________________
 
RECITALS
 
A.    The Company is engaged in the business of sourcing, marketing, and
distributing telephony equipment bundled with broadband or prepaid communication
services.
 
B.    The Employee has been employed by the Company as its Chief Operating
Officer and Chief Financial Officer;
 
C.    The Company wishes to continue to employ the Employee as its Chief
Operating Officer and Chief Financial Officer, subject to the terms and
conditions set forth below.
 
NOW, THEREFORE, in consideration of their mutual promises and agreements and
subject to the terms and conditions set forth below, the parties agree as
follows:
 
1.    Employment; Term. The Company agrees to employ the Employee, and the
Employee accepts employment with and agrees to be employed by the Company, in
the positions of Chief Operating Officer and Chief Financial Officer on the
terms and subject to the conditions contained herein. The Employee’s
responsibilities, duties and authority shall be those reasonably accorded to and
expected of such positions including those established from time to time by the
Company’s Board of Directors, to whom the Employee will report. The Employee
shall devote substantially all of his working time, attention, expertise, skill,
abilities, energies and efforts to the business of the Company and to the
discharge of such responsibilities and the performance of such duties as so
assigned or delegated to him. The Employee shall comply with the Company’s
policies and procedures as they may exist from time to time. The Employee shall
not, directly or indirectly, render any services of a business, commercial, or
professional nature to any other entity or person in any way competitive with
the Company, whether for compensation or otherwise. The Employee represents that
the execution of this Agreement and the performance of the Employee’s duties
under this Agreement do not conflict with or result in a breach or a default
under any agreement, contract or instrument to which the Employee is a party or
by which the Employee is bound. The Employee may engage in charitable, civic or
community activities provided that they do not interfere with the performance of
the Employee’s duties hereunder or otherwise violate any provisions of this
Agreement.. The Term of this Agreement shall commence as of the Effective Time
and shall continue through December 31, 2007 unless terminated as provided
herein (the “Term”).
 
2.    Base Salary. In consideration for the services to be rendered by the
Employee to the Company under this Agreement, the Company shall pay the Employee
an annualized base salary (the “Base Salary”) in substantially equal regular
periodic payments in accordance with the Company’s regular payroll process, less
applicable withholding deductions required or authorized by law. For the period
ending June 30, 2006, the Employee’s annualized Base Salary
 
 
 

--------------------------------------------------------------------------------

 
shall be $125,000 per year. For the period beginning July 1, 2006, and ending
December 31, 2007, Employee’s annualized Base Salary shall be $137,500 per year.
 
The Employee shall be responsible for all required taxes, whether Federal, state
or local in nature, including but not limited to, income taxes, Social Security
taxes, Federal Unemployment Compensation Taxes, in each case, that are required
to be paid by him pursuant to any applicable law. The Company shall have the
right to withhold from the sums payable to the Employee hereunder (including
base salary and any bonus) such amounts, if any, as may be required by the
Internal Revenue Code of the United States or any other like statute that is, or
may become, applicable to the provisions hereof.
 
3.    Bonus Payments. The Employee shall be eligible for Net Sales Bonus
payments and Net Profits Bonus payments as follows:
 
(a)  Net Sales Bonus. The Employee shall be eligible for bonus payments based on
the “Company’s Net Sales”, defined as the Company’s revenues collected during
the relevant bonus period, less allowances granted to retailers, markdowns,
discounts, commissions, reserves for service outages, customer holdbacks, and
expenses, (the “Net Sales Bonus”), as described below.
 
(i)  Calculation and Timing of Payments. The Net Sales Bonus shall be calculated
and payable as follows:
 
(A)  Subject to the limitation in Section 3(c) below, one percent of the amount
by which the Company’s Net Sales during the fiscal year ending June 30, 2006,
exceed $5,000,000, payable within ten (10) days after the first public
availability of the Company’s audited financial statements for the fiscal year
ending June 30, 2006;
 
(B)  Subject to the limitation in Section 3(c) below, one percent of the amount
by which the Company’s Net Sales for the fiscal year ending June 30, 2007,
exceed the Company’s Net Sales during the fiscal year ending June 30, 2006
payable within ten (10) days after the first public availability of the
Company’s audited financial statements for the fiscal year ending June 30, 2007;
and
 
(C)  Subject to the limitation in Section 3(c) below, one percent of the amount
by which the Company’s Net Sales for the six-month period ending December 31,
2007, exceed the Company’s Net Sales during the six-month period ending June 30,
2007 payable within ten (10) days after the first public availability of
Company’s audited financial statements for the six month period ending December
31, 2007.
 
(D)  The Net Sales Bonus shall in no event exceed seventy five percent (75%) of
(x) the Employee’s then current annual Base Salary or, (y) in the case of the
six-month period ending December 31, 2007, the Base Salary during such period.
 
(ii)  Termination for Cause. If this Agreement is terminated for cause by the
Company pursuant to Section 10(a) of this Agreement, the Employee shall be
ineligible for any Net Sales Bonus following the date of termination of this
Agreement; provided, however, if this Agreement is still in effect on the last
day of the fiscal year or other financial reporting
 
 
-2-

--------------------------------------------------------------------------------

 
period on which a Net Sales Bonus payment is based, the Employee shall remain
eligible for a Net Sales Bonus payment for such period in accordance with this
Section 3.
 
(iii)  Termination Without Cause Or For Good Reason. If this Agreement is
terminated without cause by the Company, by reason of death or disability as
provided in Section 10 hereof, or for Good Reason by the Employee, the Employee
shall be eligible for a pro rated Net Sales Bonus based on the data from the
Company’s audited financial statements for the period ending on the last
completed quarter of the financial reporting period on which a Net Sales Bonus
is based; it being understood for purposes of Sections 3(a)(i)a and 3(a)(i)b
that the sales figures shall be annualized and the resulting Net Sales Bonus
shall be equal to the product of (x) the Net Sales Bonus determined on such
annualized sales figures and (y) a fraction, the numerator of which shall be the
number of quarters completed in the financial reporting period prior to the
termination and the denominator of which shall be four; it being further
understood that for purposes of Section 3(a)(i)c, if the termination occurs
after September 30, 2007 but prior to December 31, 2007, the sales figures
through the quarter ending September 30, 2007 shall be multiplied by two and the
resulting Net Sales Bonus shall be equal to the quotient of (x) the Net Sales
Bonus determined on the basis of such sales figures and (y) two. The pro rated
bonus hereunder shall be payable within ten days of the termination date of this
Agreement.
 
For purposes of this Agreement, “Good Reason” shall mean (i) the Company’s
material breach of this Agreement and its failure to cure such breach within
thirty (30) days after written notice thereof from the Employee to the Company.
 
(iv)  Termination by the Employee. If this Agreement is terminated by the
Employee for any reason (other than for Good Reason), the Employee shall be
ineligible for any Net Sales Bonus following the date of termination, provided,
however, if this Agreement is still in effect on the last day of the fiscal year
or other financial reporting period on which a Net Sales Bonus is based, the
Employee shall remain eligible for a Net Sales Bonus payment for such period in
accordance with this Section 3.
 
(b)  Net Profits Bonus. During the Term, the Employee shall receive a bonus
based on the “Company’s Net Profits,” defined as the Company’s net income, after
taxes, as determined in accordance with Generally Accepted Accounting Principles
(GAAP), (the “Net Profits Bonus”), as described below.
 
(i)  Calculation and Timing of Payments. The Net Profits Bonus shall be
calculated and payable as follows:
 
(A)  Subject to the limitation in Section 3(c) below, one percent of the
Company’s Net Profits for the fiscal year ending June 30, 2006 payable within
ten (10) days after the first public availability of the Company’s audited
financial statements for the fiscal year ending June 30, 2006;
 
(B)  Subject to the limitation in Section 3(c) below, one percent of the
Company’s Net Profits for the fiscal year ending June 30, 2007 payable within
ten (10) days after the first public availability of the Company’s audited
financial statements for the fiscal year ending June 30, 2007; and
 
 
-3-

--------------------------------------------------------------------------------

 
(C)  Subject to the limitation in Section 3(c) below, one percent of the
Company’s Net Profits for the six-month period ending December 31, 2007 payable
within ten (10) days after the first public availability of Company’s audited
financial statements for the six month period ending December 31, 2007.
 
(ii)  Termination for Cause. If this Agreement is terminated for cause by the
Company pursuant to Section 10(a) of this Agreement, Employee shall be
ineligible for any Net Profits Bonus payment following the date of termination,
provided, however, if this Agreement is still in effect on the last day of the
fiscal year or other financial reporting period on which a Net Profits Bonus is
based, the Employee shall remain eligible for a Net Profits Bonus payment for
such period in accordance with this Section 3.
 
(iii)  Termination Without Cause Or For Good Reason. If this Agreement is
terminated without cause by the Company, by reason of death or disability as
provided in Section 10 hereof, or for Good Reason by the Employee, the Employee
shall be eligible for a pro rated Net Profits Bonus based on the data from the
Company’s audited financial statements for the period ending on the last
completed quarter of the financial reporting period on which a Net Profits Bonus
is based; it being understood for purposes of Sections 3(b)(i)a and 3(b)(i)b the
net profits shall be annualized and the resulting Net Profits Bonus payment
shall be equal to the product of (x) the Net Profits Bonus determined on such
annualized net profits and (y) a fraction, the numerator of which shall be the
number of quarters completed in the financial reporting period prior to the
termination and the denominator of which shall be four; it being further
understood that for purposes of Section 3(b)(i)(c), if the termination occurs
after September 30, 2007 but prior to December 31, 2007, the net profits through
the quarter ending September 30, 2007 shall be multiplied by two and the
resulting Net Profits Bonus shall be equal to the quotient of (x) the Net
Profits Bonus determined on the basis of such net profits and (y) two. The pro
rated bonus hereunder shall be payable within ten days of the termination date
of this Agreement.
 
(iv)  Termination by the Employee. If this Agreement is terminated by the
Employee for any reason (other than for Good Reason), the Employee shall be
ineligible for any Net Profits Bonus payment following the date of termination,
provided, however, if this Agreement is still in effect on the last day of the
fiscal year or other financial reporting period on which a Net Profits Bonus is
based, the Employee shall remain eligible for a Net Profits Bonus payment for
such period in accordance with this Section 3.
 
(c)  Maximum Amount Of Bonus Payments. The aggregate of the Employee’s Net Sales
Bonus and Net Profits Bonus will in no event exceed seventy five 75% of the
Employee’s Base Salary during any bonus period for which the Net Sales Bonus and
Net Profits Bonus are paid.
 
4.    Stock Options. Subject to the terms and conditions of the Company’s 2005
Stock Option Plan (the “Plan”) and a Stock Option Agreement to be executed by
the Company and the Employee (the “Option Agreement”), the Employee shall
receive a grant of 50,000 stock options under the Plan (the “Options”) as of the
Effective Time. The Options shall be subject to vesting as set forth in the
Option Agreement which shall include, without limitation, accelerated vesting in
the event of a termination of this Agreement without cause by the Company, for
Good Reason by the Employee and in the event of a Change in Control.
 
 
-4-

--------------------------------------------------------------------------------

 
“Change in Control” shall mean (w) any person shall after the date hereof become
the beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the voting or economic interest of all then
outstanding securities of the Company, (x) the consummation of any corporate
transaction, including a consolidation or merger, of the Company in which the
Company is not the continuing or surviving entity, other than a consolidation or
merger of the Company in which the holders of the Company’s equity interest
immediately prior to the consolidation or merger shall, upon consummation of the
consolidation or merger, own at least 50% of the equity interests of the
surviving entity after such consolidation or merger, (y) persons who, as of the
Effective Time, represent all the members of the board of directors (the
“Board”) of the Company cease for any reason to constitute at least a majority
of the members of the Board, or (z) the consummation of any sale (in any single
transaction or series of related transactions) of all or substantially all of
the assets or business of the Company.
 
5.    Performance Accelerated Restricted Stock (PARS). Subject to the terms and
conditions of the Company’s 2005 Stock Option Plan (the “Plan”) and a
Performance Accelerated Restricted Stock Option Agreement to be signed by the
Company and the Employee (“PARS Agreement”), the Employee shall receive a grant
of 25,000 shares of Performance Accelerated Restricted Stock (“PARS”) under the
Plan. The PARS shall be subject to vesting as set forth in the PARS Agreement
which shall include, without limitation, accelerated vesting in the event of a
termination of this Agreement without cause by the Company, for Good Reason by
the Employee and in the event of a Change in Control.
 
6.    Employment Benefits. Subject to any applicable eligibility requirements,
the Employee shall be entitled to receive benefits pursuant to the terms and
conditions of the employee benefit plans then in effect for other executive
employees of the Company. For purposes of this Section 6, such benefits shall
include (i) coverage under the Company’s medical/health care plan for the
Employee and the Employee’s immediate family members and (ii) life insurance
provided by a Company-designated carrier in an amount not to exceed $500,000
(collectively, the “Benefits”).
 
7.    Paid Vacation. The Employee shall accrue prorated vacation at a rate of
two weeks per year during fiscal year 2006 and for the first six months of
fiscal year 2007. Thereafter, the Employee shall accrue prorated vacation at a
rate of three weeks per year. Any earned but unused vacation shall be paid to
the Employee at the time of the termination or expiration of this Agreement
other than for cause. The Employee shall provide sufficient information to the
Company on an ongoing basis to enable it to maintain an accurate record of
vacation days earned and vacation days taken.
 
8.    Business Expense Reimbursement. The Employee shall be reimbursed for all
out-of-pocket expenses reasonably incurred by him in the performance of his
duties under this Agreement, provided that such expenses are properly documented
and itemized and incurred in amounts and in a manner consistent with any
standard business expense reimbursement policies. The Employee shall be given an
automobile allowance of $500.00 per month, payable monthly.
 
9.    Reserved.
 
10.   Termination.
 
 
-5-

--------------------------------------------------------------------------------

 
(a)  Termination for Cause by Company. This Agreement may be terminated for
cause at any time by action of the Company’s Board of Directors. Such
termination shall be effective upon the Company’s delivery to the Employee of
written notice of such termination. For the purpose of this Agreement, a
termination shall be for “cause” in the event of:
 
(i)  any material breach of business or professional ethics by the Employee;
 
(ii)  any act or omission of the Employee that materially injures the business
or professional reputation of the Company;
 
(iii)  the Employee’s conviction of, or his pleading of nolo contendere to, a
felony or any crime involving fraud, dishonesty, or moral turpitude;
 
(iv)  the Employee’s dishonesty in the conduct of the business affairs of the
Company or in dealing with the finances or property of the Company;
 
(v)  any material failure by the Employee to comply with any of the terms of
this Agreement or any reasonable request of the Board of Directors of the
Company; or
 
(vi)  any material failure of the Employee to faithfully to perform his services
hereunder in a timely and competent manner.
 
Upon termination of this Agreement for cause, except as otherwise provided
herein, all of the Employee’s rights to compensation and benefits shall
immediately terminate to the maximum extent permitted by applicable law,
provided that the Employee shall receive any portion of the Base Salary and
other benefits under the Company’s benefit plans that have accrued through the
date of termination but has not previously been paid.
 
(b)  Termination Without Cause by Company Or For Good Reason By Employee. This
Agreement may be terminated by the Company without cause at any time or for Good
Reason by the Employee at any time. In the event of the Employee’s termination
of this Agreement without cause by the Company or for Good Reason by the
Employee, the Company’s obligations under this Agreement shall cease as of the
date of such termination. However, the Employee shall receive any unpaid portion
of any remaining Base Salary that would have accrued through the end of the Term
had this Agreement not been so terminated which has not previously been paid to
the Employee and shall be entitled to Benefits through the end of the Term as if
this Agreement had not been so terminated, subject, in each case, to the
condition that the Employee executes a General Release Agreement in the form
prescribed by the Company in consideration for the payment to him by the Company
of such remaining Base Salary. The remaining Base Salary to be paid pursuant to
this paragraph shall be in accordance with the Company’s regular payroll process
through the end of the Term (including any withholding) as if this Agreement had
not been so terminated.
 
(c)  Termination for Death or Permanent Disability. Except as otherwise
prohibited by law, the Employee’s employment under this Agreement shall be
terminated by the Employee’s death or permanent disability. For the purpose of
this Agreement, the term “permanent disability” shall mean a disability
resulting from physical or mental illness or bodily injury which, in the
reasonable opinion of an independent physician paid for by the Company
 
 
-6-

--------------------------------------------------------------------------------

 
(which shall specifically exclude Employee’s personal physician), prevents the
Employee from fulfilling the Employee’s essential duties hereunder with or
without reasonable accommodation for a period of ninety (90) days in any three
hundred sixty-five (365) day period. In the event that the Employee’s employment
hereunder is terminated upon the Employee’s death or permanent disability, all
of the Employee’s rights to compensation and employment benefits shall
immediately terminate to the maximum extent permitted by applicable law,
provided that the Employee shall, except as provided herein, receive such
portion of the Base Salary and other benefits under the Company’s benefit plans
that have accrued through the date of termination but have not previously been
paid.
 
(d)  Termination by Employee. If the Employee terminates his employment for any
reason (other than for Good Reason), all of the Employee’s rights to
compensation and employment benefits shall immediately terminate to the maximum
extent permitted by applicable law, provided that the Employee shall receive
such portion of the Base Salary and other benefits under the Company’s benefit
plans that have accrued through the date of termination but have not previously
been paid and bonuses payable in accordance with Section 3 hereof.
 
(e)  Cooperation with Company after Termination. Following any termination of
this Agreement, unless the Company has materially breached the terms thereof,
and for a reasonable time thereafter, the Employee shall cooperate fully with
the Company in all matters relating to the winding up of the Employee’s pending
work on behalf of Company and the orderly transfer of any such pending work to
other employees of the Company as may be designated by the Company. The Company
shall reimburse the Employee for out-of-pocket costs of the Employee in
connection with the Employee’s obligation under this Section 10(e) and pay the
Employee a pro-rated portion of the Employee’s Base Salary for each full
business day the Employee is reasonably required to work to satisfy such
obligations.
 
11.    Covenant Not to Compete / Solicit. The Employee hereby provides the
Company with the following covenants:
 
(a)  The Employee recognizes and acknowledges that the Proprietary Information
(as hereinafter defined) is a valuable, special and unique asset of the Company.
As a result, both during the Term and thereafter, the Employee shall not,
without the prior written consent of the Company, for any reason, either
directly or indirectly, divulge to any third-party or use for his own benefit,
or for any purpose other than the exclusive benefit of the Company, any
confidential, proprietary, business and technical information or trade secrets
of any of the Company or of any subsidiary or affiliate thereof (the
“Proprietary Information”) revealed, obtained or developed in the course of his
employment with the Company. Proprietary Information shall include, but shall
not be limited to: technical information, including research design, results,
techniques and processes; computer codes or instructions (including source and
object code listings, program logic algorithms, subroutines, modules or other
subparts of computer programs and related documentation, including program
notation); computer processing systems and techniques; concepts, layouts,
flowcharts and specifications; know-how; any associated user or service manuals
or other like textual materials (including any other data and materials used in
performing the Employee’s duties); all computer inputs and outputs (regardless
of the media on which stored or located); hardware and software configurations,
designs, architecture and interfaces; technical management information,
including project
 
 
-7-

--------------------------------------------------------------------------------

 
proposals, research plans, status reports, performance objectives and criteria,
and analyses of areas for business development; and business information,
including project, financial, accounting and personnel information, business
strategies, plans and forecasts, customer and supplier lists, customer and
supplier information and sales and marketing plans, efforts, information and
data. In addition, “Proprietary Information” shall include all information and
materials received from a third party by the Company or the Employee which third
party is subject to an obligation of confidentiality and/or non-disclosure.
Nothing contained herein shall restrict the Employee’s ability to make such
disclosures during the Term as may be necessary to the effective and efficient
discharge of the duties required by the position or as such disclosures may be
required by law, as determined by counsel to the Company. Furthermore, nothing
contained herein shall restrict the Employee from divulging or using for his own
benefit or for any other purpose any Proprietary Information that is (a) readily
available to the general public so long as such information did not become
available to the general public as a direct or indirect result of the Employee’s
breach of this Section, or (b) was known to the Employee prior to its disclosure
to him by the Company. Failure by the Company to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information under the terms of this Agreement.
 
(b)  Non-competition. Commencing as of the Effective Time and continuing for a
period of one year following the termination of this Agreement by the Company
for cause or by the Employee for any reason (other than for Good Reason) or
expiration of the Term (the “Restricted Period”), the Employee shall not,
anywhere in the United States or Canada, directly or indirectly, either alone or
as a shareholder, partner, associate, consultant, owner, agent, creditor, or
co-venturer of any other person or entity, or in any other capacity, directly or
indirectly, engage in the business of sourcing, marketing, or distributing
consumer telephony equipment bundled with broadband/or prepaid communication
services; provided that nothing herein shall prohibit the Employee from being an
owner of not more than 5% of the outstanding stock of any class of a corporation
which is publicly traded, so long as the Employee does not actively participate
in the business of such corporation. The Employee further agrees that he shall
not directly or indirectly engage in any business at any time under a trademark
or trade name that is confusingly similar to or may connote an association with
any trademark or trade name of the Company.
 
(c)  Non-Interference with Business Relations. During the Restricted Period, the
Employee shall not, directly or indirectly, solicit, induce or attempt to
solicit or induce any customer, supplier, licensee or other business relation of
the Company to cease doing business with the Company, or in any way interfere
with any such business relation of the Company.
 
(d)  Solicitation of Employees. During the Restricted Period, the Employee shall
not, directly or indirectly, either alone or as a shareholder, partner,
consultant, adviser, owner, associate, agent, creditor or co-venturer of any
other person or entity, or in any other capacity, solicit, hire, attempt to
solicit or hire, or participate in any attempt to solicit or hire any person who
is an employee of Company or who was an employee of Company within the preceding
twelve months.
 
(e)  Scope. The parties agree that the duration, scope, and area restrictions
set forth in this Section 11 are reasonable. If, at the time of enforcement of
this Section 11, a court shall hold that the duration, scope or area
restrictions stated herein are unreasonable under
 
 
-8-

--------------------------------------------------------------------------------

 
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area.
 
(f)  Remedies. The Employee agrees that if he shall commit or threaten to commit
a breach of any of the covenants and agreements contained in this Section 11,
then the Company shall have the right to seek and obtain, without posting any
bond or security, all appropriate injunctive and other equitable remedies
therefore, in addition to any other rights and remedies that may be available at
law, it being acknowledged and agreed that any such breach would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy therefor.
 
12.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be delivered personally or sent by
first class registered or certified mail, return receipt requested, documented
overnight delivery service or telefax to the appropriate address or number as
set forth below:
 
(a)  if to the Company, to:
 
2466 Peck Road
City of Industry, California 90601
 
(b)  if to Employee, to:
 
2115 Country Ridge Road
Alpharetta, Georgia 30004
 
or to such other persons or at such other addresses as shall be furnished by
either party by like notice to the other. Such notice or communication shall be
deemed to have been given or made (a) if personally delivered, on the date so
delivered, (b) if sent by registered or certified mail, on the date of receipt
or the date delivery is refused, (c) if sent by documented overnight delivery
service, on the next business day following delivery to the courier service, or
(d) if sent by facsimile transmission, on the date of transmission if sent
during normal business hours of the recipient or, if not, then on the next
business day.
 
13.    Resolution of Disputes; Equitable Remedies.
 
(a)  Any controversy, dispute or claim arising out of, or relating to, this
Agreement or the breach or alleged breach hereof, or affecting this Agreement in
any way, shall be settled by final and binding arbitration in New York, New York
in accordance with the applicable provisions of the American Arbitration
Association (the “AAA”) in effect at the time of filing of the demand for
arbitration. The arbitration shall be conducted by one arbitrator who shall be
selected by the mutual agreement of the parties or, failing such agreement, by
the AAA. The parties will cooperate with the AAA and with one another in
selecting an arbitrator from the AAA’s panel of neutrals and in scheduling the
arbitration proceedings. The parties will participate in the arbitration in good
faith and will share equally in its costs. The parties shall be entitled to such
discovery as the parties agree or as otherwise ordered by the arbitrator. By
further agreement of the parties or direction of the arbitrator, proceedings
which, in the judgment of the arbitrator, are not dependent on the credibility
of a testifying witness may be held other than in person, such as via telephone
conference. The arbitrator shall render a written reasoned
 
 
-9-

--------------------------------------------------------------------------------

 
award and may award all forms of relief that would otherwise be available in
court, including injunctive relief. If judicial enforcement of the arbitrator’s
award is sought by either party, judgment may be entered upon such award in any
court of competent jurisdiction. By signing this Agreement, each party expressly
agrees to have all disputes, claims or controversies arising out of or relating
to this Agreement, decided by neutral arbitration, and gives up (i) any rights
the party might possess to have those matters litigated in a court or jury
trial, and (ii) judicial rights to discovery and appeal except to the extent
that they are specifically provided for under this Agreement. If any party
refuses to submit to arbitration after agreeing to this provision, the party may
be compelled to arbitrate under federal or state law.
 
14.    Binding Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the parties, their heirs, successors, and personal
representatives; provided, however, that the Employee may not assign any of his
rights, obligations or duties hereunder.
 
15.    Waivers and Amendments. This Agreement may be amended, modified or
supplemented only by a written instrument executed by the parties hereto. Each
of the parties may, only by an instrument in writing, extend the time for the
performance of any of the obligations of the other or waive any compliance with
any of the covenants or performance of any of the obligations of the other
contained in this Agreement. The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach. No delay on the part of either party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof; nor shall
any waiver on the part of either party of any such right, power or privilege,
nor any single or partial exercise of any such right, power or privilege,
preclude any further exercise thereof or the exercise of any other such right,
power or privilege.
 
16.    Interpretation.
 
(a)  The Section headings contained in this Agreement are solely for convenience
of reference and shall not affect the meaning or interpretation of this
Agreement or of any term or provision hereof.
 
(b)  Each party has reviewed and participated in drafting and revising this
Agreement and the normal rule of construction that any ambiguity is to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
17.    Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall, nevertheless, continue in full force and effect without being
impaired or invalidated in any way.
 
18.    Entire Agreement. This Agreement, the Option Agreement and the PARS
Agreement, represent the entire agreement and understanding of the parties with
reference to the matters forth herein, and no representations, warranties,
covenants or undertakings have been made in connection with this Agreement other
than those expressly set forth herein. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications,
 
 
-10-

--------------------------------------------------------------------------------

 
understandings, and agreements between the parties relating to the subject
matter of this Agreement and all prior drafts of this Agreement, all of which
are merged into this Agreement.
 
19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first written above.
 

       
AMERICAN TELECOM SERVICES, INC.
 
   
   
    By:   /s/ Bruce Hahn  

--------------------------------------------------------------------------------

Name: Bruce Hahn
Title: Chief Executive Officer
   

       
EMPLOYEE:
 
   
   
    By:   /s/ Bruce Layman  

--------------------------------------------------------------------------------

Bruce Layman
   


 
 
 
 
 
 
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 